DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 05/19/2022.  Claims 16-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.
Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The reason for the allowance of the claims in this case, are the limitations drawn to the equipment pad securing at least one standby generator that has a base having a plurality of openings that allow a plurality of fasteners to pass through the plurality of openings to secure the standby generator to the equipment pad, the equipment pad comprising: a surface defining the entire top surface area of the pad having a plurality of receivers, the plurality of receivers containing a plurality of threaded inserts within, the plurality of threaded inserts are formed to receive the plurality of fasteners, wherein the plurality of threaded inserts align with the plurality of openings on the base of the standby generator to allow the plurality of fasteners to pass through the plurality of openings and thread into the plurality of threaded inserts in order to secure the standby generator on to the surface of the equipment pad, now included in all the independent claims, in combination with the other elements recited, which is not found in the prior art of record.
Further, the Examiner notes that the preamble will be construed as if in the balance of the claim.  The MPEP states that:
 [A] claim preamble has the import that the claim as a whole suggests for it.” Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995). “If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim.” Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). (See MPEP 2111.02)
In the instant application, the preamble states how the invention is going to be used, namely that it is “secured to a standby generator.”  The preamble also recites limitations of the claims, namely the standby generator and the base for the standby generator.  Moreover, the preamble is necessary to give meaning and vitality to the claim insofar as one needs to know what standby generator and base the claim is referring to.   Therefore, the preamble “should be construed as if in the balance of the claim.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        26-May-22

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632